DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, and 12-13 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Nicholas P. Coleman on 08/04/2022. 
	The claims are amended as follows:
Claims 9-11 and 14-15 are hereinafter cancelled.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the present case, the Patent Trial and Appeal Board determined that the prior art Schaeffer (USPGPub 2012/0316589) in view of Stuart et al. (USPN 5,114,401) and Weiner et al. (USPGPub 2015/0148601) fails to teach “A kit for treating a treatment area in a vasculature of a patient, comprising: a guidewire having a first distal portion adapted for positioning at or near the treatment area and a first proximal portion including a plurality of first markings perceptible by the clinician external to the vasculature without the use of fluoroscopy, each of the plurality of first markings being representative of a length from a first predetermined starting point on the guidewire; and a catheter having a shaft including a second distal portion adapted for positioning at the treatment area and a second proximal portion, the second proximal portion including a plurality of second markings perceptible by the clinician external to the vasculature without the use of fluoroscopy, each of the plurality of second markings comprising circular bands surrounding the shaft, and said plurality of second markings being representative of a length from a second predetermined starting point of the catheter; wherein a distance between the first predetermined starting point and each of the first markings corresponds to a distance between the second predetermined starting point and each of the second markings; and wherein the catheter comprises a balloon.” 
	In particular, the Patent Trial and Appeal Board determined that if the marking indicia 30 of Schaeffer were modified to be circumferential bands, such bands “would prevent said marking indicia from performing their fundamental purpose — longitudinally aligning with the cutter 50 so that a care provider may visualize the circumferential position of the cutter 50,” and “would render Schaeffer useless for its intended purpose precisely because circumferential bands cannot indicate to a care provider any particular circumferential position.” Additional relevant prior art includes Kondorsky et al. (USPGPub 2008/0255475) and Klocke et al. (USPGPub 2015/0335860).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783                     
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783